In a proceeding pursuant to article 78 of the CPLR to review appellant’s determination terminating petitioner’s employment with appellant as a Mental Hygiene Assistant Therapist Aide, the appeal is from a judgment of the Supreme Court, Dutchess County, entered November 26, 1973, which directed that petitioner be reinstated to her position, with back pay. Judgment affirmed, with $20 costs and disbursements, on the opinion of Mr. Justice Sweeny at Special Term. Gulotta, P. J., Martuseello, Shapiro and Christ, JJ., concur; Benjamin, J., dissents and votes to reverse and dismiss the proceeding on the merits, with the following memorandum: I consider that the transfer to a different shift constituted a reassignment, within the purview of the rules here under consideration, which enlarged petitioner’s probationary period.